Case: 3:18-cr-00053-WHR-MRM Doc #: 29 Filed: 06/23/20 Page: 1 of 1 PAGEID #: 84




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                       Plaintiff,             :               Case No. 3:18-cr-53

- vs -                                                        District Judge Walter H. Rice
                                                              Magistrate Judge Michael R. Merz
THURSTON LEWIS GOODJOHN,                      :

                       Defendant.


                                RECOMMITTAL ORDER


         This case is before the Court on Defendant’s Objections (ECF No. 28) to the Magistrate

Judge’s Report and Recommendations (ECF No. 27).

         The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

       2020.
June ____,
                                                                           WSSHU-XGJH5LFHDXWKRUL]DWLRQDIWHUKLV
                                                                          UHYLHZ
                                                                 Walter H. Rice
                                                           United States District Judge




                                                  1
